Hastings, J.
For the second time Mary M. Oltmer has appealed from an order appointing a conservator of her estate. The earlier case, affirming such appointment, is found at 214 Neb. 830, 336 N.W.2d 560 (1983).
In the present case the brief filed by the appellant does not contain any assignments of error regarding the decision or judgment of the district court. The record does not disclose any plain error prejudicial to the appellant.
As previously held by this court, in the absence of any assigned error, the judgment of the district court will be and is affirmed. Baggett v. City of Omaha, 220 Neb. 805, 373 N.W.2d 391 (1985).
Affirmed.